Case 17-31897        Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46      Page 1 of 11




                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re:                                        §        Chapter 11
                                              §
CLINTON NURSERIES, INC.,                      §        Case No.      17-31897 (JJT)
CLINTON NURSERIES OF                          §        Case No.      17-31898 (JJT)
MARYLAND, INC., CLINTON                       §        Case No.      17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,                   §        Case No.      17-31900 (JJT)
and TRIEM LLC,                                §
                                              §        Jointly Administered Under
                                              §        Case No. 17-31897 (JJT)
                                              §
Debtors.                                      §

                        NOTICE OF SUPPLEMENTAL AUTHORITY


TO THE HONORABLE JAMES J. TANCREDI, UNITED STATES BANKRUPTCY JUDGE:

         William K. Harrington, United States Attorney for Region 2, files this Notice of

Supplemental Authority in connection with his Objections (Docket Nos. 725 & 726) and Sur-

Reply (Docket No. 773) regarding the Debtor’s Motion to Determine Amount of United States

Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (Docket No. 672) in the above-captioned case.

         On August 16, 2019, the United States Court of Appeals for the Fifth Circuit issued the

attached order, granting the United States Trustee’s and the debtors’ petitions to accept direct

review of the bankruptcy court’s decision in In re Buffets, LLC, 597 B.R. 588 (Bankr. W.D. Tex.

2019).




                                                  1
Case 17-31897    Doc 828    Filed 08/20/19       Entered 08/20/19 15:25:46   Page 2 of 11



Dated: August 20, 2019                 Respectfully submitted,
       Newark, New Jersey              WILLIAM K. HARRINGTON
                                       United States Trustee, Region 2

                                 By:   /s/ Robert J. Schneider, Jr.____
                                       Robert J. Schneider/ phv10191
                                       Trial Attorney
                                       Office of the United States Trustee
                                       One Newark Center
                                       1085 Raymond Boulevard, Suite 2100
                                       Newark, NJ 07102
                                       Telephone: (973) 622-7888
                                       Facsimile: (973) 645-5993
                                       Email: robert.j.schneider@usdoj.gov




                                             2
    Case: 19-90020  Document: 00515078991 Page: 1 Date Filed: 08/16/2019
Case 17-31897 Doc 828 Filed 08/20/19 Entered 08/20/19 15:25:46 Page 3 of 11




         IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                            ___________________

                               No. 19-90020
                            ___________________

In Re: BUFFETS, L.L.C., doing business as Old Country Buffet, doing
business as Country Buffet, doing business as Home Town Buffet, doing
business as Ryan's, doing business as Ryan's Family Steakhouse, doing
business as Fire Mountain, doing business as Granny's, doing business as
Tahoe Joe's, doing business as Tahoe Joe's Famous Steakhouse, doing
business as Roadhouse Grill, doing business as JJ North's Grand Buffet,
doing business as Buffets, Inc., doing business as Ovation Brands, doing
business as Soup 'N Salad Unlimited; HOMETOWN BUFFET,
INCORPORATED; OCB RESTAURANT COMPANY, L.L.C.; OCB
PURCHASING, COMPANY; RYAN'S RESTAURANT GROUP, L.L.C.; FIRE
MOUNTAIN RESTAURANTS, L.L.C.; TAHOE JOE'S, INCORPORATED,

           Debtors

HENRY G. HOBBS, JR.,

           Petitioner Cross-Respondent

v.

BUFFETS, L.L.C., doing business as Old Country Buffet, doing business as
Country Buffet, doing business as Home Town Buffet, doing business as
Ryan's, doing business as Ryan's Family Steakhouse, doing business as Fire
Mountain, doing business as Granny's, doing business as Tahoe Joe's, doing
business as Tahoe Joe's Famous Steakhouse, doing business as Roadhouse
Grill, doing business as JJ North's Grand Buffet, doing business as Buffets,
Inc., doing business as Ovation Brands, doing business as Soup 'N Salad
Unlimited; HOMETOWN BUFFET, INCORPORATED; OCB RESTAURANT
COMPANY, L.L.C.; OCB PURCHASING, COMPANY; RYAN'S
RESTAURANT GROUP, L.L.C.; FIRE MOUNTAIN RESTAURANTS, L.L.C.;
TAHOE JOE'S, INCORPORATED,

           Respondents Cross-Petitioners
    Case: 19-90020  Document: 00515078991 Page: 2 Date Filed: 08/16/2019
Case 17-31897 Doc 828 Filed 08/20/19 Entered 08/20/19 15:25:46 Page 4 of 11




                         ________________________

                       Motions for Leave to Appeal
                      Pursuant to 28 U.S.C. § 158(d)
                        ________________________

Before DENNIS, ELROD, and DUNCAN, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the motion for leave to appeal under 28 U.S.C. §
158(d) is GRANTED.


     IT IS FURTHER ORDERED that the cross motion for leave to appeal
under 28 U.S.C. § 158(d) is GRANTED.
Case 17-31897      Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46        Page 5 of 11




                                CERTIFICATE OF SERVICE

        In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, the undersigned certifies that I served copies of the Notice of Supplemental
Authority on August 20, 2019 on all appearing parties via the court’s electronic filing system
and by first class mail, postage prepaid, on the parties listed in section 1 below.

   1. Parties Served Via First Class Mail, Postage Prepaid

       BMW Financial Services NA, LLC                William B. Freeman
       c/o AIS Portfolio Services, LP                Katten, Muchin and Rosenman LLP
       4515 N Santa Fe Ave. Dept. APS                515 S. Flower Street, Suite 1000
       Oklahoma City, OK 73118                       Los Angeles, CA 90071-2212

       Kainen, Escalera & McHale, P.C.               Elayna Z. Matthews
       Attn: Pres., GP., or Managing Member          Saalfeld Griggs, PC
       21 Oak Street, Suite 601                      Park Place, Suite 200
       Hartford, CT 06106                            250 Church St SE
                                                     Salem, OR 97301

       Harold E. Nelson                              PFK O'Connor Davies, LLP
       Rhoades McKee PC                              Attn: Managing Attorney
       55 Campau Avenue NW                           3001 Summer Street, 5th Floor
       Suite 300                                     Stamford, CT 06095
       Grand Rapids, MI 49503

       Michael A. Carbone                            Cole, Scott & Kissane, P.A.
       Zeldes, Needle & Cooper, P.C.                 Attn: Daniel Nicholas
       1000 Lafayette Boulevard                      4301 West Boy Scout Blvd
       P.O. Box 1740                                 Tampa, FL 33607
       Bridgeport, CT 06601-1740

       McKinnon Nursery, Inc.                        John Carcieri & Associates, LLC
       Attn: David McKinnon                          Attn: John Carcieri
       13835 Butteville Road                         220 E. Falmouth Highway
       Gervais, OR 97026                             East Falmouth, MA 02536

       Ivy Acres, Inc.                               Dutchmaster Nurseries, LTD
       Attn: Jim Andrews                             Attn: Pres. GP or Managing Member
       1675 Edwards Avenue                           3735 Sideline 16
       Baiting Hollow, NY 11933                      Brougham, Ontario
                                                     L0H 1A0 Canada


                                                3
Case 17-31897    Doc 828      Filed 08/20/19       Entered 08/20/19 15:25:46        Page 6 of 11



     Nursery Supplies, Inc.                         Cottage Gardens
     Attn: Ken Hebert, CFO                          Attn: Robert Uchtman
     P.O. Box 664010                                4992 Middle Ridge Road
     Dallas, TX 75266                               Perry, OH 44081


     Qualitree Propagators, Inc.                    MacGuyver Media
     Attn: Deborah Woelders                         Attn: Steven McKeon
     51546 Ferry Road                               6 South Llanwellyn Avenue
     Rosedale, BC                                   Glenolden, PA 19036
     V0X 1X3 Canada

     Bankcard Center                                Berger Horticultural Products
     Attn: James Salisbury, VP                      Attn: Carole Delude
     P.O. Box 4025                                  P.O. Box 656
     Alameda, CA 94501                              Sulphur Springs, TX 75483

     ICS, Inc.                                      A.M. Leonard, Inc.
     Attn: Tom Dickerson                            Attn: Pres. GP or Managing Member
     1 Component Park                               P.O. Box 816
     West Bridgewater, MA 02379                     Piqua, OH 45356

     Harrell’s                                      HDS USA, LLC
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     P.O. Box 935358                                560 Deer Park Road
     Atlanta, GA 31193                              Hunting Station, NY 11746

     Left Coast Logistics, LLC                      Whittemore Perlite Co., Inc.
     Attn: Pres. GP or Managing Member              Attn: Jeffrey Sheehy
     5775 SW Jean Road                              P.O. Box 3099
     Suite 215                                      Andover, MA 01810
     Lake Oswego, OR 97035

     Pastanch, LLC                                  LM Farms, LLC
     d/b/a New Christie Ventures                    Attn: Jeff Kunovic
     Attn: Chris DePaolo                            P.O. Box 772990
     31 Sheridan Drive                              Chicago, IL 60677
     Naugatuck, CT 06770

     BWI – Apopka                                   Southern Wholesale Nursery
     Attn: Pres. GP or Managing Member              Attn: Russell Milstead
     P.O. Box 1328                                  786 Northcutt Cove Road
     Plymouth, FL 32768                             McMinnville, TN 37110


                                               4
Case 17-31897    Doc 828      Filed 08/20/19       Entered 08/20/19 15:25:46      Page 7 of 11



     CC Delivery Services, Inc.                     Hoffman Nursery
     Attn: Greg Chouljian                           Attn: John Hoffman
     855 E Plant Street, Suite 1200                 5520 Bahama Road
     Winter Garden, FL 34787                        Rougemont, NC 27572

     Universal Forest Products                      Anthony Tesselaar, USA, Inc.
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     P.O. Box 127                                   15200 Mansel Avenue
     Stockertown, PA 18083                          Lawndale CA 90260

     Airtec Sprayers, Inc.                          Graco Fertilizer Company
     Attn: Shana Warfield                           Attn: Pres. GP or Managing Member
     P.O. Box 885                                   P.O. Box 89
     Winter Haven, FL 33882                         Cairo, GA 39828

     East Jordan Plastics, Inc.                     C.H. Robinson Worldwide, Inc.
     Attn: Dave Graham                              Attn: Meghan Hughes
     P.O. Box 575                                   P.O. Box 9121
     East Jordan, MI 49727                          Minneapolis, MN 55480

     JRT Nurseries, Inc.                            Woodburn Nursery & Azaleas, Inc.
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     2396 272nd Street                              13009 School Road NE
     Aldergrove, BC                                 Woodburn, OR 97071
     V4W 2R1 Canada

     Terry Panter Nursery
     Attn: Pres. GP or Managing Member
     310 B. Panter Road
     McMinnville, TN 37110


  2. Parties Served Via ECF

     Christopher H. Blau on behalf of Debtor Clinton Nurseries Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Florida, Inc.
     cblau@zeislaw.com



                                               5
Case 17-31897    Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46      Page 8 of 11



     Christopher H. Blau on behalf of Debtor Triem LLC
     cblau@zeislaw.com

     Daniel C. Cohn on behalf of Creditor Ann Richards
     dcohn@murthalaw.com

     Daniel C. Cohn on behalf of Creditor Warren Richards
     dcohn@murthalaw.com

     Michael R. Enright on behalf of Creditor Nalluru Murthy
     menright@rc.com

     Charles J. Filardi on behalf of Creditor Spring Meadow Nursery, Inc.
     cfilardi@rrlawpc.com, umongrain@rrlawpc.com

     Robert M. Fleisher on behalf of Official Committee of Unsecured Creditors
     rfleischer@gs-lawfirm.com, ecf@ctnylaw.com

     William B. Freeman on behalf of Creditor Bank of The West
     bill.freeman@kattenlaw.com

     Taruna Garg on behalf of Creditor Ann Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Taruna Garg on behalf of Creditor Warren Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Irve J. Goldman on behalf of Creditor Bank of The West
     igoldman@pullcom.com, rmccoy@pullcom.com

     Eric S. Goldstein on behalf of Creditor Stinchcomb Associates, Inc.
     egoldstein@goodwin.com, bankruptcy@goodwin.com;
     bankruptcyparalegal@goodwin.com

     Evan S. Goldstein on behalf of Creditor Container Centralen, Inc.
     egoldstein@uks.com

     Lawrence S. Grossman on behalf of Official Committee of Unsecured Creditors
     LGrossman@gs-lawfirm.com, aevans@gs-lawfirm.com;ngolino@gs-
     lawfirm.com;mbuckanavage@gs-lawfirm.com

     Carl T. Gulliver on behalf of Creditor Fishback Nursery, Inc.
     cgulliver@coanlewendon.com


                                              6
Case 17-31897    Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46      Page 9 of 11



     Eric A. Henzy on behalf of Debtor Clinton Nurseries Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Florida, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Triem LLC
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Christopher D. Hite on behalf of Creditor Reinaldo Rivera
     christopherdhite@gmail.com

     Joseph H. Huston on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     JHH@stevenslee.com

     Robert E. Kaelin on behalf of Creditor Imperial Nurseries
     rkaelin@murthalaw.com

     Nancy B. Kinsella on behalf of Creditor Varilease Finance, Inc.
     nkinsella@npmlaw.com

     Mitchell J. Levine on behalf of Creditor Ford Motor Credit Company, LLC
     MLevine@nairlevin.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Florida, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Triem LLC
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Ilan Markus on behalf of Creditor, Caterpillar Financial Services, Corporation
     ilan.markus@leclairryan.com, kim.knicely@leclairryan.com

     Martin A. Mooney on behalf of Creditor, Toyota Industries Commercial Finance, Inc.
     ahight@schillerknapp.com, kcollins@schillerknapp.com; tshariff@schillerknapp.com

                                              7
Case 17-31897    Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46       Page 10 of 11



      James J. Moriarty on behalf of Debtor Clinton Nurseries Inc.
      jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

      James J. Moriarty on behalf of Debtor Clinton Nurseries of Maryland, Inc.
      jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

      James J. Moriarty on behalf of Debtor Clinton Nurseries of Florida, Inc.
      jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

      James J. Moriarty on behalf of Debtor Triem, LLC
      jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

      Joshua Pedreira on behalf of Creditor, The Conard-Pyle Co., dba Star Roses & Plants
      jpedreira@cohenandwolf.com

      Lucas Bennett Rocklin on behalf of Creditor Jane B. LaPrino
      lrocklin@npmlaw.com. smowery@npmlaw.com

      David C. Shufrin on behalf of Creditor Whittemore Company, Inc.
      dshufrin@hssklaw.com, TMontalto@hssklaw.com; gvillella@hssklaw.com

      Douglas S. Skalka on behalf of Creditor Varilease Finance, Inc.
      dskalka@npmlaw.com, smowery@npmlaw.com; ecrafts@npmlaw.com;
      npm.bankruptcy@gmail.com

      Jeffrey M. Sklarz on behalf of Creditor Committee Green & Sklarz, LLC
      jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com;mbuckanavage@gs-lawfirm.com

      Jeffrey M. Sklarz on behalf of Official Committee of Unsecured Creditors
      jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com; mcraig@gs-lawfirm.com;
      cfisher@gs-lawfirm.com

      Suzanne B. Sutton on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
      ssutton@cohenandwolf.com

      Michael A. Tessitore on behalf of Creditor Container Centralen, Inc.
      mtessitore@morankidd.com

      Jay L Welford on behalf of Creditor Varilease Finance, Inc.
      jwelford@jaffelaw.com, dgoldberg@jaffelaw.com; tcoughlin@jaffelaw.com

      Latonia C. Williams on behalf of Creditor Stinchcomb Associates, Inc.
      lwilliams@goodwin.com, bankruptcyparalegal@goodwin.com; bankruptcy@goodwin.com


                                              8
Case 17-31897   Doc 828     Filed 08/20/19       Entered 08/20/19 15:25:46   Page 11 of 11




Dated: August 20, 2019                  Respectfully submitted,
       Newark, New Jersey               WILLIAM K. HARRINGTON
                                        United States Trustee, Region 2

                                 By:    /s/ Robert J. Schneider, Jr._____
                                        Robert J. Schneider/ phv10191
                                        Trial Attorney
                                        Office of the United States Trustee
                                        One Newark Center
                                        1085 Raymond Boulevard, Suite 2100
                                        Newark, NJ 07102
                                        Telephone: (973) 622-7888
                                        Facsimile: (973) 645-5993
                                        Email: robert.j.schneider@usdoj.gov




                                             9
